DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Application Publication No. 2019/0161260 to Merritt.
Regarding claim 1, Merritt discloses a ribbon of lamented items (14; Fig. 4A), comprising: a plurality of items (condiments); a first laminating layer (top foil); a second laminating layer (bottom foil); the plurality of items being positioned between the first laminating layer and the second laminating layer; the first laminating layer including a first edge and a second edge, the first edge being substantially parallel to the second edge (Fig. 4A); the second laminating layer including a third edge and a fourth edge, the third edge being parallel to the fourth edge; and a plurality of seals (15A, 15B, 15C, 15D, 15E, 15F) to seal the first laminating layer to the second laminating layer, each of the plurality of seals being positioned between two items (Fig. 4A), each of plurality of seals having a width (between seals 15A, 15B and seals 15E, 15F), the width being measured in a direction parallel to an edge of a laminating layer, each of plurality of seals having a length (between seal 15C and seal 15D), the length being measured in a direction non-parallel to an edge of a laminating layer; the plurality of seals (seals 15A, 15B and seals 15E, 15F) being non-orthogonally formed between the first edge and the second edge of the first laminating layer and the third edge and the fourth edge of the second laminating layer; the first edge being sealed to the third edge to form a continuous first edge seal; the second edge being sealed to the fourth edge to form a continuous second edge seal; each item being positioned between a first seal (seals 15A, 15B) corresponding to a leading edge  of the item and a second seal (seals 15E, 15F) corresponding to a trailing edge of the item; each item being positioned between a portion of the continuous first edge seal and a portion of the continuous second edge seal; the first seal (seals 15A, 15B) being configured to have a non-curved apex shape (Fig. 4A), the apex pointing in a direction of the leading edge of the item;  the second seal (seals 15E, 15F) being configured to have a non-curved apex shape (Fig. 4A), the apex pointing in a direction of the leading edge of the item.
Regarding claim 3, Merritt discloses the items are food products (condiments).
Regarding claim 4, Merritt discloses a distance between a leading edge of a seal and trailing edge of a seal is greater than the width of the seal (Fig. 4A).
Regarding claim 9, Merritt discloses a ribbon of lamented items (roll of condiment dispensers; Figs. 1A, 1B, 3A), comprising: a plurality of items (condiments); a first laminating layer (foil material 3 for each condiment dispenser in the); a second laminating layer (foil material 4 for each condiment dispenser); the plurality of items being positioned between the first laminating layer and the second laminating layer; the first laminating layer (3) including a first edge (3B) and a second edge (3B), the first edge being parallel to the second edge (Figs. 1A, 1B,  3A); the second laminating layer (4) including a third edge (3B) and a fourth edge (3B), the third edge being parallel to the fourth edge (Figs. 1A, 1B,  3A); and a plurality of seals to seal the first laminating layer to the second laminating layer (paragraph [0046]), each of the plurality of seals being positioned between two items (Figs. 1A, 1B,  3A), each of plurality of seals having a width (between front end and opposite back ed 3A), the width being measured in a direction parallel to an edge of a laminating layer (Fig. 1B), each of plurality of seals having a length (between first side and second side 3B), the length being measured in a direction non-parallel to an edge of a laminating layer (Fig. 1b); the plurality of seals (along front end and opposite back end 3A) being non-orthogonally formed between the first edge and the second edge of the first laminating layer and the third edge and the fourth edge of the second laminating layer; the first edge being sealed to the third edge to form a continuous first edge seal (Figs. 1A, 3A); the second edge being sealed to the fourth edge to form a continuous second edge seal (Figs. 1A, 3A); each item being positioned between a first seal (along front end 3A) corresponding to a leading edge of the item and a second seal (along back end 3A) corresponding to a trailing edge of the item; each item being positioned between a portion of the continuous first edge seal and a portion of the continuous second edge seal; the first seal being configured to have a slash shape (Figs. 1A, 3A), the slash shape having a leading portion thereof located along the continuous first edge seal and a trailing portion thereof located along the continuous second edge seal (Figs. 1A, 3A); the second seal being configured to have a slash shape (Figs. 1A, 3A), said slash shape having a leading portion thereof located along the continuous first edge seal and a trailing portion thereof located along the continuous second edge seal.
Regarding claim 11, Merritt discloses the items are food products (condiments).
Regarding claim 12, Merritt discloses a distance between a leading edge of a seal and trailing edge of a seal is greater than the width of the seal (Fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0161260 to Merritt and Patent Application Publication No. 2016/0355313 to Andochick.
	Regarding claims 2 and 10, Merritt discloses the claimed invention except that Merritt does not disclose the food item (condiment) as frozen.  Andochick teaches that it is known in the art provide a frozen food item in an analogous ribbon of lamented items (paragraph [0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the food item in a frozen state in the Merritt ribbon of lamented items, as in Andochick, in order to store, transport, and dispense the food item.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2019/0161260 to Merritt and French Document No. 2 835 511 to Le Breton.
Regarding claims 7 and 13, Merritt discloses the claimed invention, except the first laminating layer being thicker than the second laminating layer.  Le Breton teaches that it is known in the art to provide a first laminating layer (3) that is thicker than a second laminating layer (4) in an analogous ribbon of lamented items (previously cited machine translation page 2, lines 52-55). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention make the first laminating layer thicker than the second laminating layer in the Merritt ribbon of lamented items, as in Le Breton, in order to allow the first laminating layer to be shaped.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734